Citation Nr: 1220370	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bone disorder, to include as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for rosacea.

5.  Entitlement to service connection for solar keratosis.

6.  Entitlement to service connection for eczema.

7.  Entitlement to a rating in excess of 10 percent for hyperhidrosis of the hands and feet.

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for diabetes mellitus, psoriasis, rosacea, solar keratosis, and eczema, a petition to reopen a claim for service connection for a bone disorder, a rating in excess of 10 percent for hyperhidrosis of the hands and feet, and entitlement to SMC.  In July 2007, the Veteran filed a notice of disagreement (NOD).  In February 2008, a statement of the case (SOC) was issued on the claims for service connection for diabetes mellitus, psoriasis, rosacea, solar keratosis, and eczema.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to these issues in March 2008.  In June 2008, a SOC was issued on the claims for service connection for a bone disorder, an increased rating for hyperhydrosis, and entitlement to SMC.  The Veteran filed a VA Form 9 in June 2008.

In June 2010, the Board reopened the claim for service connection for a bone disorder, denied entitlement to service connection for psoriasis, rosacea, solar keratosis, and eczema, and remanded the remaining matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in an August 2011 supplemental SOC (SSOC)).

The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

In November 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board again notes, as noted in June 2010, that the Veteran has raised the issues of entitlement to service connection for cataracts, to include as secondary to steroids used for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis, as well as entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for colon cancer and vocal cord cancer, claimed as due to a colonoscopy performed by a student at the Salem VA Hospital in approximately 1988 and due to being an unknowing and unwilling participant in a VA clinical medical trial in approximately 1992.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  

REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claims on appeal is warranted.  

In the October 2011 joint motion, the parties indicated that the Board failed to provide adequate reasons or bases for its denial of the claims for service connection for psoriasis, rosacea, solar keratosis, and eczema.  The parties noted the Board's determination that a medical examination was not necessary to resolve the claims because there was no evidence that the Veteran suffered from psoriasis, rosacea, solar keratosis, or eczema while in service.  In rendering such determination, however, the Board failed to discuss whether the Veteran's lay contentions of in-service sun exposure could satisfy the second requirement of an in-service event under the standard set by McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The parties suggested that these lay statements, combined with a September 2006 private medical opinion of Janet G. Hickman, M.D., in which it was found that the Veteran's actinic keratosis was related to past sun exposure, and that sun exposure played a contributing role to the development and worsening of the Veteran's rosacea, may support a nexus between the current disabilities and service.  

As such, the parties determined that the Veteran should be afforded a VA examination in connection with these claims, or the Board should explain why he is not entitled to such assistance notwithstanding 38 U.S.C. §5103A(d), 38 C.F.R. 3.159(c)(4), Chotta v. Peake, 22 Vet. App. 80 (2008), Barr v. Nicholson, 21 Vet. App. 303 (2007), Locklear v. Nicholson, 20 Vet. App. 410 (2006), and McLendon, 20 Vet. App. at 79.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  

As noted, the claims for service connection for a bone disorder and for diabetes mellitus, as well as the claim for a rating in excess of 10 percent for hyperhidrosis, were remanded by the Board in June 2010.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On review of the record, the Board cannot find that the RO/AMC has substantially complied with its June 2010 remand directives.  

With regard to the service connection claims, in the June 2010 remand, the Board discussed the conflicting medical evidence concerning whether the Veteran's current bone disorder and diabetes mellitus may have been caused or aggravated by Prednisone, the steroid medication used to treat his service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.  In the body of the remand, the Board discussed the principal of aggravation in adjudicating a claim for secondary service connection, citing Allen v. Brown, 7 Vet. App. 439 (1995), and emphasized that an opinion on both causation and aggravation was necessary to properly adjudicate the claims.  In Remand Directive #3, the examining physician was specifically directed to opine on whether "diabetes and/or any bone disorder was either (a) directly caused or aggravated by military service, or (b) caused or aggravated by Prednisone taken for the Veteran's service connected [sic] spontaneous pneumothorax with apical fibrosis and bronchitis or service-connected hyperhidrosis of the hands and feet."  

In July 2010, a VA examination was conducted.  Contrary to the remand directives, however, the examiner opined only on whether the Veteran's current bone disorder and diabetes were caused by or the result of Prednisone or the Veteran's service-connected hyperhidrosis.  The examiner failed to offer any opinion on whether Prednisone or hyperhidrosis may have aggravated his current disabilities.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.  Additionally, the examiner failed to address the issue of direct service connection.   The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, 21 Vet. App. at 311.
With regard to the increased rating claim, at the time of the Board's June 2010 remand, it was determined that a new VA examination should be afforded to ascertain the current severity of the Veteran's hyperhidrosis.  As noted by the Board, an August 2009 VA skin diseases examiner had not specifically indicated whether the Veteran's hyperhidrosis was unresponsive to therapy.  Under 38 C.F.R. § 4118, Diagnostic Code 7832 for hyperhidrosis, the next higher rating of 30 percent requires evidence that the Veteran is unable to handle paper or tools because of moisture, and that the condition is unresponsive to therapy.  In Remand Directive #2, the Board specifically instructed the VA examiner to explicitly state whether the Veteran's hyperhidrosis is unresponsive to therapy.

On VA examination in July 2010, the examiner failed to indicate whether the Veteran's hyperhidrosis would be unresponsive to therapy.  The examiner documented a report of no treatment in the past twelve months, but failed to address the Board's inquiry.  Moreover, the Veteran continues to contend, in a September 2011 letter for example, that his hyperhidrosis does not respond to therapy.  In the letter, the Veteran described that he had trouble typing due to the keys getting slippery from the moisture on his fingers.  He indicated that he has tried numerous treatments, including a prescription for calcium chloride, as well as over-the-counter medication, and that nothing works.  He contends there has been no improvement in the condition in 60 years.   

Under these circumstances, the Board finds that the RO should obtain supplemental medical opinions from the July 2010 VA examiner, if available.  In rendering the supplemental opinions, the physician should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo VA examinations in connection with this claims only if the July 2010 VA examiner is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

As regards the claim for entitlement to SMC, the Board notes, as it did in June 2010, that this claim may be affected by the readjudication of the issues of service connection for a bone disorder and diabetes mellitus, and an increased rating for hyperhidrosis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the SMC claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for an increased rating for hyperhidrosis, and may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  In readjudicating the claim for hyperhidrosis, the RO should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is appropriate.  

Accordingly, these matters are hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current skin disability(ies), specifying, in particular, whether the Veteran has psoriasis, rosacea, solar keratosis, and/or eczema.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include the Veteran's alleged in-service sun exposure  

In rendering the requested opinion, the examiner should consider and discuss the Veteran's lay assertions, as well as the September 2006 opinion of Janet G. Hickman, M.D.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  Also after all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should forward the entire claims file, to include a copy of this REMAND to the VA physician that prepared the July 2010 report for an addendum opinion.

After reviewing the claims file, with respect to both the Veteran's bone disorder and diabetes, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability (1) had its onset in or is otherwise medically related to service; or (2) was caused or aggravated (i.e., worsened beyond natural progression) by any service-connected disability (to include the Prednisone taken for the Veteran's service-connected spontaneous pneumothorax with apical fibrosis and bronchitis, or his service-connected hyperhidrosis).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should also provide specific clinical findings as to: (1) whether the Veteran is unable to handle paper or tools because of moisture, and (2) whether his hyperhidrosis is unresponsive to therapy.

If the prior examiner is not available, or is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim for an increased rating for hyperhidrosis, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority (to include, as regards the claim for higher rating for hyperhidrosis, whether "staged rating" pursuant to Hart (cited above), is warranted).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


